Citation Nr: 0932341	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling prior to July 12, 2002, in excess of 40 percent 
disabling from July 12, 2002 to February 21, 2003, and in 
excess of 20 percent disabling from April 1, 2003, forward, 
for postoperative hemilaminectomy, L4-5 with left L5 
diskectomy herniated nucleus.   

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for right L5 radiculopathy associated with 
postoperative hemilaminectomy, L4-5 with left L5 diskectomy 
herniated nucleus puplosus.  

3.  Entitlement to an evaluation for left lower extremity 
neurological manifestations of the Veteran's postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus puplosus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to 
February 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In September 2006, the Veteran testified at a personal 
hearing before a Veterans Law Judge who has subsequently left 
the Board.  In February 2009, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
Transcripts of both hearings are of record.  

Following the last review of this case by the RO, the Veteran 
submitted additional pertinent evidence.  He also waived RO 
consideration of that evidence.  Therefore, the Board will 
consider all evidence of record irrespective of when the 
evidence was added to the record.  38 U.S.C.A. § 20.1304(c) 
(2008).  


FINDINGS OF FACT

1.  For the period from November 12, 2001 to July 12, 2002, 
no evidence of record showed that the Veteran's postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus resulted in more than mild intervertebral disc 
syndrome, slight limitation of motion of the lumbar spine, or 
characteristic pain on motion.  

2.  For the period from July 12, 2001 to September 23, 2002, 
the evidence of record did not show that the Veteran's 
postoperative hemilaminectomy, L4-5 with left L5 diskectomy 
herniated nucleus resulted in pronounced intervertebral disc 
syndrome with little intermittent relief.  

3.  For the period from September 23, 2002 to February 21, 
2003, the Veteran's postoperative hemilaminectomy, L4-5 with 
left L5 diskectomy herniated nucleus did not result in 
pronounced intervertebral disc syndrome with little 
intermittent relief, incapacitating episodes having a total 
duration of at least 2 weeks during the previous 12 months or 
ankylosis.  

4.  For the period from April 21, 2003 to May 18, 2007, the 
Veteran's postoperative hemilaminectomy, L4-5 with left L5 
diskectomy herniated nucleus resulted in no less than 75 
degrees of forward flexion of the thoracolumbar spine; did 
not result in ankylosis, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, loss of lateral 
motion with osteo-arthritic changes, or abnormal mobility on 
forced motions; did not result in intervertebral disc 
syndrome with little intermittent relief; and did not result 
in incapacitating episodes having a total duration of at 
least 2 weeks during a twelve month period.  

5.  For the period from May 18, 2007, forward, the Veteran's 
postoperative hemilaminectomy, L4-5 with left L5 diskectomy 
herniated nucleus resulted in functional loss due to pain on 
motion for all measured forward flexion of the thoracolumbar 
spine, did not result in ankylosis and did not result in 
incapacitating episodes having a total duration of at least 2 
weeks during a twelve month period.  

6.  For the period from  September 23, 2002 to February 21, 
2003, and from April 21, 2003, forward, the Veteran's 
postoperative hemilaminectomy, L4-5 with left L5 diskectomy 
herniated nucleus resulted in mild, but no more than mild, 
incomplete paralysis of the left sciatic nerve.  

7.  For the period from September 23, 2002 to February 21, 
2003, and from April 21, 2003 to February 24, 2009, the 
Veteran's postoperative hemilaminectomy, L4-5 with left L5 
diskectomy herniated nucleus resulted in moderate, but no 
more than moderate, incomplete paralysis of the right sciatic 
nerve.  

8.  From February 24, 2009 forward, the Veteran's 
postoperative hemilaminectomy, L4-5 with left L5 diskectomy 
herniated nucleus resulted in moderately severe, but no more 
than moderately severe, incomplete paralysis of the right 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the period from November 12, 2001 to July 12, 2002 
the criteria for an evaluation higher than 10 percent 
disabling for the Veteran's postoperative hemilaminectomy, 
L4-5 with left L5 diskectomy herniated nucleus were not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295, 5293 (2002).  

2.  For the period from July 12, 2001 to September 23, 2002, 
the criteria for an evaluation higher than 40 percent 
disabling for the Veteran's postoperative hemilaminectomy, 
L4-5 with left L5 diskectomy herniated nucleus were not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).  

3.  For the period from September 23, 2002 to February 21, 
2003, the criteria for an evaluation higher than 40 percent 
disabling for orthopedic manifestations of the Veteran's 
postoperative hemilaminectomy, L4-5 with left L5 diskectomy 
herniated nucleus were not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5293 (2002 & 2003). 

4.  For the period from  April 21, 2003 to May 18, 2007, the 
criteria for an evaluation higher than 20 percent disabling 
for orthopedic manifestations of the Veteran's postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R.  §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5293 (2002 & 2003), 5292, 5295 
(2002), 5237-5243 (2008).  

5.  For the period from May 18, 2007, forward, the criteria 
for a 40 percent evaluation, but no higher, for orthopedic 
manifestations of the Veteran's postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237 5243 (2008).

6.  For the period from  September 23, 2002 to February 21, 
2003, and from April 21, 2003, forward, the criteria for a 10 
percent evaluation, but no higher, for left lower extremity 
radiculopathy resulting from the Veteran's postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).

7.  For the period from September 23, 2002 to February 21, 
2003, and from April 21, 2003 to February 24, 2009, the 
criteria a 20 percent evaluation, but no higher, for right 
lower extremity radiculopathy resulting from the Veteran's 
postoperative hemilaminectomy, L4-5 with left L5 diskectomy 
herniated nucleus were met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).

8.  From February 24, 2009 forward, the criteria for a 40 
percent evaluation, but no higher, for right lower extremity 
radiculopathy resulting from the Veteran's postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

As explained by the Court, "the relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim."  Hart, 21 Vet. App. at 509.  This 
explanation is based on 38 U.S.C.A. § 1110 (b)(2) which 
provides that the effective date of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  

Service connection was established for the Veteran's low back 
disability in a rating decision dated in July 1991.  The RO 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, the diagnostic code for intervertebral 
disc syndrome.  That evaluation remained in place until the 
Veteran filed his current claim for additional compensation 
on November 12, 2002.  

In a rating decision dated in March 2006, the RO assigned a 
40 percent rating for the Veteran's low back disability for 
the period from July 12, 2002 to February 21, 2003, a 100 
percent temporary rating due to convalescence following 
spinal surgery from February 21, 2003 to April 1, 2003, and a 
20 percent evaluation from April 1, 2003, forward.  At that 
time the RO also assigned a 10 percent evaluation under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 for right L5 
radiculopathy associated with postoperative hemilaminectomy, 
L4-5 with left L5 diskectomy herniated nucleus pulposus.  
Diagnostic Code 8520 contains the criteria for paralysis of 
the sciatic nerve.  

Because a higher rating could be assigned as early as one 
year prior to the date of receipt of the Veteran's claim for 
an increased rating, the period of consideration extends back 
to November 12, 2001.  

Since November 12, 2001, substantive changes have been made 
twice to that portion of the Rating Schedule that addresses 
disabilities of the spine, make the evaluation of this case 
complex.  The first change became effective as of September 
23, 2002.  See 67 Fed. Reg. 54345-349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
The second change became effective on September 26, 2003.  
See 68 Fed. Reg. 51,454-458 (August 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243) (2004).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  Simply stated, ratings cannot be assigned 
under regulations prior to the date that such regulations 
became effective.  

The Veteran's low back disability had been evaluated under 
the criteria for intervertebral disc syndrome found at 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Prior to September 
23, 2002, a 60 percent evaluation was assigned if there was 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 
40 percent evaluation was assigned for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  Id.  A 20 percent evaluation was assigned for 
moderate intervertebral disc syndrome, with recurring 
attacks.  Id.  A 10 percent evaluation was assigned for mild 
intervertebral disc syndrome.  Id.  

For the period from September 23, 2002 to September 26, 2003, 
intervertebral disc syndrome was evaluated under Diagnostic 
Code 5293 as follows:  

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least 6 weeks during 
the past 12 months.................. 60

With incapacitating episodes having a 
total duration of at least weeks but less 
than 6 weeks during the past 12 
months.........................................
.............................. 40

With incapacitating episodes having a 
total duration of at least 2 week but 
less than 4 weeks during the past 12 
months...................................
....................................... 
20

With incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the past 12 
months.................................................... 10

38 C.F.R. § 4.71a (2003).  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.  at Note (1).

A note under this criteria provided that when evaluating on 
the basis of chronic manifestations, the rater should 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes 
and evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).

Prior to September 26, 2003, orthopedic manifestations of 
lumbar spine disabilities were evaluated under either 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine, or, arguably, under Diagnostic Code 5295 for 
lumbosacral strain.  

Under Diagnostic Code 5292, severe limitation of motion of 
the lumbar spine was assigned a 40 percent evaluation, 
moderate limitation of motion of the lumbar spine was 
assigned a 20 percent evaluation and slight limitation of 
motion of the lumbar spine was assigned a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, a 40 percent rating was assigned 
for lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo- arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motions.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  A 20 percent rating was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  Id.  A 10 percent evaluation was assigned 
for characteristic pain on motion.  Id.  

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  The criteria for evaluating 
intervertebral disc syndrome was left substantively unchanged 
from this revision and merely renumbered as Diagnostic Code 
5243.  Under these revised regulations, unless intervertebral 
disc syndrome is evaluated based on incapacitating episodes, 
disabilities of the thoracolumbar spine are evaluated under 
the General Formula for Diseases and Injuries of the Spine 
(General Formula) under 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243.  These criteria apply to disability of the 
spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The criteria, in 
pertinent part, are as follows:

Unfavorable ankylosis of the entire 
thoracolumbar spine.......................................................... 
50

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine....................................
................. 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis.................................
... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height........................... 10

Ankylosis is defined, for VA compensation purposes, as a 
condition in which all or part of the spine is fixed in 
flexion or extension.  Id at Note (5).

As indicated below, the Veteran has never been found to 
suffer from ankylosis of the spine. Therefore, Diagnostic 
Codes 5286, 5288 and 5289, effective prior to September 26, 
2003, are not for application.  For the same reason, ratings 
based on findings of ankylosis under the General Formula, 
effective from September 26, 2003, forward, are not for 
application.

The General Formula directs raters to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate 
V.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  38 C.F.R. § 4.71a 
General Formula at Note (2).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  Id.  

The criteria for evaluating orthopedic manifestations of the 
disabilities of the spine correspond to the criteria for 
those same percentages under the General Formula because the 
revision of the schedule for rating disabilities of the spine 
was not for the purpose of changing the percentages assigned 
for a given level of limitation of motion.  The intended 
effect of the revision was "to update this portion of the 
rating schedule to ensure that it uses current medical 
terminology and unambiguous criteria, and that it reflects 
medical advances that have occurred since the last review."  
67 Fed. Reg. 56509 (September 4, 2002), 68 Fed. Reg. 51454 
(August 27, 2003).

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R.  § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims 
and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

November 2001 - July 12, 2002

There is no evidence of record related to the Veteran's low 
back disability between 1999 and July 12, 2002.  Hence, it is 
impossible to ascertain an increase in disability prior to 
July 12, 2002 and a rating higher than that already assigned 
would not be in accordance with 38 U.S.C.A. § 1110 (b)(2).  

July 12, 2002 to September 23, 2003

Upon physical examination of the Veteran on July 12, 2002, 
"C.S." M.D. determined that the Veteran had decreased 
sensation in the lower extremities.  He commented that the 
Veteran was known to drag his right foot at times.  Reflexes 
were 3 out of 4 for the left and right patella and left and 
right ankle.  Plantar responses were extensor on the left and 
right with no frontal release signs.  There was decreased 
sensation for both lower extremities, but vibration, position 
and graphesteshia were intact and there was no extinction to 
double simultaneous tactile simulation.  Gait and station 
showed that the right leg was weaker than the left.  

August 9, 2002 clinical results include that the Veteran had 
a decreased range of motion of his low back as well as muscle 
spasm while executing all maneuvers.  Dr. C.S. did not state 
the extent of that limitation of motion.  The July 12, 2002 
report does not mention decreased range of motion of the 
Veteran's low back.  These notes remain essentially unchanged 
through August 2006. 

August 2002 notes, signed by "B.S." M.D., document that the 
Veteran had radiculopathy of his lower extremities and that 
he tended to drag his right foot slightly.  These notes 
provide that the Veteran had a decreased range of all motions 
involving his low back as well as muscle spasm on all 
motions.  

October 2002 notes, from "S.K." M.D., document that the 
Veteran reported tingling and numbness of his lower 
extremities with right lower extremity radicular pain 
occasional left lower extremity symptoms and.  As with all 
other evidence of record, the Veteran denied any bladder or 
bowel problems.  Dr. S.K. notes that the Veteran slightly 
diminished range of motion of the lumbo-sacral spine.  
Neurological examination revealed three plus bilateral 
patella and achilles reflexes, intact pinprick sensation, 
muscle mass and motor strength within normal limits and 
negative straight leg raising.  Dr. S.K. diagnosed lower 
extremity radicular pain, post-laminectomy syndrome, and L5-
S1 disc bulging.  

In February 2003, the Veteran underwent an L5-S1 disc 
excision on the right.  

This evidence does not show that the Veteran had loss of 
ankle jerk or loss of any reflexes of the lower extremities 
or other measurable neurological findings appropriate to the 
site of the diseased disc.  However, this evidence does show 
that he had characteristic pain and demonstrable muscle spasm 
and there is no reason not to believe that he suffered the 
paresthesia that he reported.  The reports that the Veteran 
was known to drag his right foot at times tends to show that 
there was more than a minimum of intermittent relief from his 
intervertebral disc syndrome.  

These findings indicate that the Veteran had sufficient 
intermittent relief so as to preclude a finding of "little 
intermittent relief."  Hence, his disability did not 
approximate the criteria for a 60 percent evaluation under 
the pre-September 23, 2002 version of Diagnostic Code 5293.  

As stated above, there is no evidence that the Veteran's 
lumbar spine was ankylosed so a higher rating is not 
available for ankylosis of his spine.  

In the March 2005 Statement of the Case, the RO explained 
that the 40 percent rating was assigned for severe limitation 
of motion of the Veteran's lumbar spine, under Diagnostic 
Code 5292.  Thus, as of the change in the Rating Schedule 
effective September 23, 2002, the Veteran's low back 
disability was already rated for orthopedic manifestations.  
Prior to September 23, 2002, separate ratings under 
neurologic and orthopedic diagnostic codes were not 
permitted.  Therefore, an evaluation in addition to the 40 
percent rating is not warranted prior to September 23, 2002.  

Clinical findings from prior to September 23, 2002 to 
February 21, 2003 show that the Veteran had decreased 
sensation in both lower extremities with the right worse than 
the left.  Clearly that he was known to drag his right foot 
at times indicates that his right lower extremity neurologic 
manifestations were worse than his left lower extremity 
manifestations.  He also appeared to have less strength of 
the right lower extremity than the left.  However, motor 
function and reflexes were essentially normal for both lower 
extremities and sensory examination was 'intact' for both 
lower extremities.  These findings more closely approximate 
mild incomplete paralysis of the left sciatic nerve and 
moderate incomplete paralysis of the right sciatic nerve.  

Based on these findings, for the period from September 23, 
2002 to February 21, 2003, neurological manifestations 
(radiculopathy of the lower extremities) of the Veteran's low 
back disability, warrant a 10 percent evaluation under 
Diagnostic Code 8520 or mild incomplete paralysis of the left 
sciatic nerve, and a 20 percent evaluation moderate 
incomplete paralysis of the right sciatic nerve.  



April 21, 2003, forward

Records from Drs. "A.M.", C.S., and B.S, along with results 
from a December 2006 magnetic resonance imaging study (MRI) 
of the Veteran's low back from Westside Open MRI, do not show 
that the Veteran had 30 degrees or less forward flexion of 
his thoracolumbar spine, that he had more than moderate 
limitation of motion of the lumbar spine, or that his low 
back disability resulted in listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo- arthritic changes, or abnormal mobility on 
forced motions.  Nor does this evidence show that 
radiculopathy of his right and left lower extremities were 
any different than the earlier evidence had shown.  These 
records therefore do not provide a basis for assigning an 
evaluation for orthopedic manifestations of his low back 
disability higher than 20 percent disabling or for assigning 
evaluations higher than 10 percent disabling for 
radiculopathy of the left lower extremity and 20 percent for 
radiculopathy of the right lower extremity.  

Following his February 2003 L5-S1 disk excision on the right 
and subsequent convalescence, the Veteran underwent VA 
examination of his lumbar spine in May 2003.  The Veteran 
reported some improvement in the radiculopathy of both lower 
extremities.  Physical examination found him to have a normal 
gait and normal curvature of the spine.  The examiner stated 
that the range of motion of the Veteran's back was limited by 
pain to forward flexion to 75 degrees, extension to 10 
degrees, lateral flexion to 30 degrees on the right and 20 
degrees on the left, and lateral extension to 15 degrees 
bilaterally.  Knee and ankle jerks were intact.  There were 
no other neurologic findings other than that he had 
radiculopathy.  

These results are evidence against assigning an evaluation 
higher than 20 percent disabling for orthopedic 
manifestations of his low back disability.  The examiner 
specified that it was pain that limited his range of motion 
to the measured values, thereby taking DeLuca into 
consideration.  As there is only a finding of radiculopathy 
of the lower extremities, with no explanation of the extent 
of the radiculopathy or limitation to one of the lower 
extremities, the Board finds no basis for disturbing the 10 
and 20 percent ratings that the Board has already determined 
were appropriate for radiculopathy of the left and right 
lower extremities, respectively, prior to his February 2003 
surgery.  

In March 2005, the Veteran again underwent VA examination of 
his spine.  The examination report includes the Veteran's 
report of mild to moderate persistent low back pain and some 
numbness of his right lower extremity.  He remarked that bed 
rest had not been prescribed in the past year and that the 
Veteran had missed five or six days of work in the past year 
because of back pain.  The lack of prescribed bed rest is 
evidence against any rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

Orthopedic examination found the Veteran capable of forward 
flexion of the thoracolumbar spine to 75 degrees, extension 
to 25 degrees, left and right lateral flexion to 30 degrees.  
There is no measurement for lateral rotation.  The examiner 
also stated that the range of motion was not reduced by pain, 
fatigue, weakness, or lack of endurance.  

Neurological examination revealed mild weakness of 
dorsiflexion of the Veteran's great right toe with 90 percent 
residual strength.  He had normal strength and muscle tone of 
all extremities and normal gait.  Sensory examination showed 
mildly decreased pinprick sensation the right L5 dermatome 
but otherwise normal pain and touch sensation in all 
extremities.  Proprioception was intact in both feet and knee 
and ankle jerks were 2 plus and symmetrical.  The examiner 
diagnosed mild right L5 radiculopathy.  

This examination report provides evidence against assigning a 
rating higher than 20 percent disabling for orthopedic 
manifestations of the Veteran's low back disability for the 
same reason as already explained with regard to the March 
2003 examination report.  This examination report also 
provides evidence against assigning any evaluation for 
radiculopathy of the Veteran's left lower extremity because 
all findings were normal and the report indicates a report by 
the Veteran of only right lower extremity symptoms.  The 
description of some numbness in the right lower extremity and 
otherwise normal neurologic results is evidence of only mild 
incomplete paralysis of the Veteran's right lower extremity.  
This report is thus evidence against assigning a rating 
higher than 20 percent disabling for radiculopathy of the 
Veteran's right lower extremity.  This report, however, is 
not the only pertinent evidence from this time frame.  

Also of record is a letter from Dr. C.S., dated in March 
2005.  Dr. C.S. reported that the Veteran had been followed 
every three months since July 2002 for low back pain with 
radicular pain into the right and left lower extremities with 
paresthesias.  Dr. C.S. linked the Veteran's radiculopathy of 
both lower extremities to MRI evidence.  Given that Dr. C.S. 
stated that he had followed the Veteran every three months 
since July 2002, the Board takes this physician's findings as 
current at the time of the letter.  This is evidence that the 
Veteran's radiculopathy of the left and right lower 
extremities was essentially unchanged as of March 2005 and is 
therefore evidence against altering the 20 percent rating for 
moderate incomplete paralysis of the right lower extremity or 
the 10 percent rating for mild incomplete paralysis of the 
left lower extremity.  This letter does not provide evidence 
that higher evaluations are warranted.  

This conflicting evidence from March 2005 raises a reasonable 
doubt as to whether the Veteran's radiculopathy of either 
extremity had significantly lessened.  Resolving this 
reasonable doubt in favor of the Veteran, the Board will not 
disturb the ratings already found to be appropriate for the 
neurological manifestations of the Veteran's low back 
disability, i.e., the 10 percent rating for radiculopathy of 
the left lower extremity and the 20 percent rating for 
radiculopathy of the right lower extremity.  

During the September 2006 Board hearing, the Veteran 
testified to the effect that while he had taken time off from 
work because of his back symptoms he had not been prescribed 
bedrest by a physician.  September 2006 hearing transcript at 
8.  This is evidence that he had no incapacitating episodes 
(as defined by VA) prior to September 2006.  

In May 2007, the Veteran again underwent VA examination of 
his spine.  The examiner indicated that he had reviewed the 
Veteran's claims file.  He included a summary of the history 
of the Veteran's service-connected back disability including 
the Veteran's reports that both of his legs go numb if he 
stands for walks for long distances.  He also noted the 
Veteran's report that he misses 7 to 8 days of work per year 
because of his back.  

Physical examination revealed that the Veteran bended forward 
45, 50 and 50 degrees, each time complaining of pain and that 
he had obvious spasm with 10 degrees of lateral movement left 
and right and 35 degrees of rotation left and 30 degrees of 
rotation right, and extension of 20 degrees.  Neurological 
examination was normal.  The examiner stated that the Veteran 
has ongoing problems with his back due to intermittent 
sciatica, pain and numbness and that he was quite stiff and 
could not do significant bending or lifting or twisting.  

The examiner (provided in the history section of his report) 
stated that the Veteran "states that he misses seven or 
eight days a year because of his back."  In a comment 
section, the examiner stated "[h]e does describe flare-up 
which he has about seven to eight a year."  In that section 
he also stated "[h]e has had seven to eight incapacitating 
episodes during the past 12 months."  

The Veteran has submitted reports of a nerve conduction study 
and an electromyography study from Dr. C.S., dated in 
December 2007.  Dr. C.S. rendered an impression of these 
results as abnormal findings of the right and left lower 
extremities.  He stated that there was evidence of chronic 
neurogenic changes and renervation changes in the 
distribution of the right L5/S1 and left L5 nerve roots.  He 
also stated that there was no electrophysiological evidence 
of right or left peripheral or peroneal neuropathy and no 
evidence of neuromuscular junction abnormality to explain the 
Veteran's muscle spasms.  This then reasonably leads to the 
conclusion that these neurological deficits are not due to 
other than the Veteran's low back disability.  

The Veteran also submitted a March 9, 2009 report, which 
appears to be from Dr. B.S.'s office, indicating that he had 
pain in his low back and down his right leg.  Physical 
examination showed that straight leg raising was grossly 
positive on the right and that that motor was decreased.  
Left leg was fairly negative on straight leg raising.  

During the February 2009 hearing, the Veteran testified that 
he was in constant pain, relieved by lying down, that if he 
stands for more than 5 minutes both legs become numb and that 
the neurologic symptoms of his right leg are worse than those 
of his left leg.  February 2009 hearing transcript at 3.  

The Board has considered the statement in the May 2007 
examination report that the Veteran has 7 to 8 incapacitating 
episodes per year.  While the physician did not state the 
total days or weeks of the sum of these episodes, he also 
referred to 7 or 8 flare ups per year and that the Veteran 
missed 7 or 8 days of work per year.  

From these statements, the Board has determined that the 
Veteran has a total duration of less than 2 weeks of 
incapacitating episodes in a year.  

Given these comments, it is questionable whether the examiner 
understood that the term "incapacitating episodes" is 
defined in terms of bedrest prescribed by a physician.  
Regardless, the evidence does not show that the Veteran had 
incapacitating episodes totaling two or more weeks during any 
one year period.  Hence, it would be disadvantageous to the 
Veteran for VA to rate his low back disability under the 
Formula for Rating intervertebral Disc Syndrome rather than 
the General Formula.  

As far as orthopedic manifestations of the Veteran's low back 
disability, all evidence prior to the May 2007 examination 
report is unequivocally against a finding that forward 
flexion of the Veteran's thoracolumbar spine was limited to 
30 degrees or less or more than moderate limitation of motion 
of the spine.  These findings included consideration of the 
DeLuca factors.  Nor does any evidence show that the Veteran 
had listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo- 
arthritic changes, or with abnormal mobility on forced 
motions.  Hence, prior to the May 21, 2007 examination, there 
is no evidence to support a rating higher than 20 percent 
disabling for orthopedic manifestations of the Veteran's low 
back disability.  Nor is there evidence that the Veteran 
suffered from pronounced intervertebral disc syndrome with 
little intermittent relief during this period.  

The May 2007 examination report provides that the Veteran had 
45 degrees of forward flexion, which, standing by itself does 
not meet the criteria for the 40 percent rating.  However, 
the examiner also indicated that each time the Veteran bent 
forward he complained of pain.  Application of 38 C.F.R. 
§ 4.40 and § 4.45 to this report results in a finding that 
the Veteran's functional forward flexion is more severely 
limited than flexion to 45 degrees.  The Board has reasonable 
doubt as to whether the functional forward flexion is to 30 
degrees or less as opposed to greater than 30 degrees.  

Resolving this reasonable doubt in favor of the Veteran, the 
Board finds that the Veteran's functional forward flexion is 
not greater than 30 degrees.  Hence, the criteria for a 40 
percent rating under the General Formula are met as of May 
18, 2007, as far as orthopedic manifestations of the 
Veteran's low back disability.  

However, the criteria for a rating higher than 40 percent 
have not been met.  VA examination reports and treatment 
records do not show that the Veteran's has ankylosis of the 
thoracolumbar spine.  

A far as neurological manifestations of the Veteran's low 
back disability, the March 2007 examination results are 
equivocal, reporting a normal neurologic examination and 
reporting that the Veteran had ongoing problems with 
intermittent sciatica and pain and numbness.  The December 
2007 electromyography study and nerve conduction study 
suggests that the Veteran continues to have neurologic 
deficits of both lower extremities.  That he continues to 
have radiculopathy of both lower extremities is also evident 
from the March 2009 VA report submitted by the Veteran.  This 
report, taken with the Veteran's testimony is evidence that 
he has mild radiculopathy of the left lower extremity and 
moderate radiculopathy of the right lower extremity.  

The tenor of the Veteran's testimony during the February 2009 
hearing, the similarity of symptoms of radiculopathy from 
prior to his surgery in February 2003 to the present, and the 
electromyography and nerve conduction results leads the Board 
to the conclusion that, while the Veteran may have had some 
short term lessening of radiculopathy of the lower 
extremities from 2003 to the present, the overall 
neurological disability picture is essentially unchanged as 
far as his left leg radiculopathy.  Thus, the 10 percent 
evaluation continues to be warranted from September 23, 2002 
until the present.  

As to his right leg radiculopathy, there is a lack of 
findings of motor, strength, or reflex changes prior to March 
2009.  The Board finds that the evidence prior to March 2009 
to approximate moderate incomplete paralysis of the right 
sciatic nerve.  However, given the Veteran's testimony during 
the February 2009 hearing along with the March 9, 2009 
statement that the Veteran was both grossly positive on the 
right for straight leg raising and that there were motor 
changes present, from March 9, 2009 forward, radiculopathy of 
the right lower extremity more nearly approximates moderately 
severe incomplete paralysis of the right sciatic nerve.  
However, the finding of decreased motor and the absence of 
other objective evidence of incomplete paralysis of the right 
sciatic nerve militates against a finding that the Veteran 
has severe incomplete paralysis of the right sciatic nerve.  
Additionally, there is no evidence that the Veteran has 
suffered muscle atrophy as the result of his radiculopathy.  
Furthermore, the Veteran has testified that when he rests the 
symptoms abate.  February 2009 hearing transcript at 3.  

As to the left leg, the finding that the left leg was fairly 
negative on straight leg raising, coupled with the Veteran's 
testimony which focuses mostly on right leg radiculopathy 
symptoms, which such comments as "my right leg also I guess 
the best way to explain it doesn't keep up with my left 
leg", Id. , is evidence that the Veteran's left leg 
radiculopathy continues to manifest as no more than mild 
incomplete paralysis of the left sciatic nerve.  

Extraschedular consideration

Examination reports indicate that the Veteran misses work 
because of his low back disability.  He has also testified as 
to the effects of his disability on his everyday life.  In 
particular, the Veteran testified that his disability causes 
him to fall at times and that he has to hold onto the cart 
when grocery shopping to relieve his symptoms.  February 2009 
hearing transcript 3-4.  He also testified, in September 
2006, to the effect that while he could complete certain 
household tasks, doing so required that he then rest his 
back.  September 2006 hearing transcript at 8.  The Board has 
therefore considered whether referral for extraschedular 
consideration is warranted in this case.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's low back 
disability results in a level of disability or symptomatology 
not addressed by the schedular criteria.  His disability 
results in pain, limitation of motion, and neurological 
symptoms of his lower extremities.  These manifestations, 
both in kind and severity, are contemplated by the schedular 
criteria found at 38 C.F.R. § 4.124a for incomplete paralysis 
of the sciatic nerve and the criteria found at 38 C.F.R. 
§ 4.71 for rating disabilities of the spine.  Additionally, 
application of 38 C.F.R. § 4.40 and § 4.45 account for the 
loss of function due to pain on motion and fatigue.  Thus, 
analysis of this case under the first step specified in Thun 
indicates that referral for extraschedular consideration is 
not warranted in this case, the Board need go no further in 
the analysis.  Referral is not indicated in this case.  

Conclusion

In summary, the Veteran's low back disability warrants 
separate ratings of 10 and 20 percent disabling for mild and 
moderate incomplete paralysis of the left and right sciatic 
nerve, respectively, for all periods of time from September 
23, 2003 to February 24, 2009, other than the period when he 
was in receipt of the temporary 100 percent rating.  

From February 24, 2009 forward, a 40 percent rating is 
warranted for moderately severe incomplete paralysis of the 
right sciatic nerve.  These evaluations address the 
neurological manifestations of the Veteran's low back 
disability.  

For the period from May 2007 forward, a 40 percent evaluation 
is warranted for orthopedic manifestations of the Veteran's 
low back disability.  The preponderance of the evidence of 
record is against higher evaluations for any period of time 
subject to this appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of a 
letter(s) sent to the Veteran in November 2002, April 2003, 
February 2005, March 2006, December 2006, and October 2008.  
Only the November 2002 and April 2003 letters were sent 
letter was sent prior to the initial adjudication by the RO.  
These letters informed the Veteran that in order to 
substantiate his claim for an increased rating for a low back 
disability he must submit information and/or evidence showing 
that his disability had increased in severity.  The letters 
also informed the Veteran of his and VA's respective duties 
in obtaining evidence.  Absent from these letters was notice 
as to how VA assigns disability ratings and effective dates.  

The February 2005 letter added little to the above.  The 
March 2006 letter informed the Veteran of the evidence and 
information VA considered when assigning an effective date if 
the claim was granted.  This letter also provided general 
information of the evidence and information VA considered in 
assigning disability ratings.  The December 2006 letter 
provided similar information and again informed the Veteran 
of his and VA's respective duties in obtaining evidence.  The 
October 2009 letter informed the Veteran of the criteria 
under which his disability had been rated by the RO along 
with informing him of the evidence and information needed to 
substantiate his claim.  This letter did not specify how 
ratings were assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

The notice letters sent after the initial adjudication of the 
Veteran's claim by the RO did not satisfy the timing 
requirement for VCAA notice.  Similarly, it could be argued 
that the lack of notice as to rating intervertebral disc 
syndrome based on incapacitating episodes is a deficiency.  
That there is a defect in VCAA notice does not mean that the 
Board must delay adjudication of the appeal so that 
corrective notice can be provided to the Veteran.  Rather, 
such delay for corrective notice is required only if the 
defects in notice have been prejudicial to the Veteran.  See 
Shinseki v. Sanders 129 S.Ct. 1696 (2009); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  To have been 
prejudicial to the Veteran, the defects in notice must be 
shown to have affected the essential fairness of the 
adjudication.  Shinseki v. Sanders 129 S.Ct. 1696 (2009).  

Here the RO readjudicated the Veteran's claim in a November 
2008 Supplemental Statement of the Case.  This readjudication 
cured the timing defect in VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In the July 2004 Statement of the Case and a March 2006 
Supplemental Statement of the Case, the RO provided the 
Veteran with the criteria for assigning ratings under the 
Formula for Rating intervertebral Disc Syndrome Based on 
Incapacitating Episodes as well as the pre- September 23, 
2002 criteria for evaluating intervertebral disc syndrome and 
the pre-September 26, 2003 criteria for evaluating limitation 
of motion of the lumbar spine.  

The Board is aware that the information provided in the 
Statement of the Case and Supplemental Statement of the Case 
is not "VCAA notice."  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Yet, from that information, a 
reasonable person would understand what was needed to 
substantiate a claim based on application of the pre-
September 23, 2002 rating criteria for intervertebral disc 
syndrome as well as by application of the Formula for Rating 
intervertebral Disc Syndrome Based on Incapacitating Episodes 
and application of the pre-September 26, 2003 rating criteria 
for limitation of motion of the lumbar spine.  The Veteran 
had a considerable period of time after he received these 
documents to submit evidence, information and argument in 
support of his claim.  Hence, the lack of VCAA notice in this 
regard was not prejudicial to the Veteran.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran, with the assistance of 
the RO, has obtained private treatment records from "C.S.", 
M.D., "D.H.", M.D., "B.S.", M.D. and "A.M.", M.D.  The 
Veteran was afforded adequate VA medical examinations in May 
2003, March 2005, and May 2007.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An evaluation of 40 percent disabling, but not higher, is 
granted for orthopedic manifestations of the Veteran's 
multilevel spondylosis with large endplate osteophytes from 
May 2007 forward; subject to the laws and regulations 
governing the payment of monetary benefits.  

An evaluation of 10 percent disabling, but no higher, is 
granted for radiculopathy of the left lower extremity 
manifested as mild incomplete paralysis of the Veteran's 
right sciatic nerve, associated with postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus pulposes, from September 23, 2002 to February 21, 
2003 and from April 21, 2003 forward, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation of 20 percent disabling, but no higher, is 
granted for radiculopathy of the right lower extremity 
manifested as moderate incomplete paralysis of the Veteran's 
right sciatic nerve, associated with postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus pulposes, from September 23, 2002 to February 21, 
2003 and from April 21, 2003 to February 24, 2009; subject to 
the laws and regulations governing the payment of monetary 
benefits.  

An evaluation of 40 percent disabling, but no higher, is 
granted for radiculopathy of the right lower extremity 
manifested as moderately severe incomplete paralysis of the 
Veteran's right sciatic nerve, associated with postoperative 
hemilaminectomy, L4-5 with left L5 diskectomy herniated 
nucleus pulposes, from February 24, 2009, forward; subject to 
the laws and regulations governing the payment of monetary 
benefits.  

The appeal is denied as to increased ratings or additional 
ratings for any other period of time under appeal.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


